DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1 with obvious wording variation. For example, compare Claim 1  of pending application with claim 4 of Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1, they both recite

	A method of controlling  a gateway device that operates as a Serving Gateway (SGW) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) and to manage a terminal configured to execute a page procedure with a power saving feature, the method comprising (A method of controlling a gateway device that operates as a Serving Gateway (SGW) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) and to manage a communication terminal configured to execute a paging procedure with a power saving feature, the method comprising):
	buffering, by the SGW (buffering, by the SGW), downlink data for an extended duration until a next occasion after a restart of the MME ( the received downlink data for an extended duration until next occasion after a restart of the MME); and
transmitting, by the SGW ( transmitting, by the SGW), a Downlink Data Notification message including an identifier of the terminal to the MME (a Downlink Data Notification message including an identifier of the communication terminal to another mobility management device), if there is downlink data buffered for the terminal (if there is downlink data buffered for the communication terminal ) when detecting the MME restart (when the restart of the MME is detected). 
Patent No. US 11122422 B2 teaches that when the restart of the MME is detected, transmitting, by the SGW, a Downlink Data Notification message including an identifier of the communication terminal to another mobility management device but does not specifically teach transmitting by the SGW a DDN message to the MME.
However, in the same field of endeavor, Shi et al. Pub. No. US 20160360441 A1 teaches that S-GW sends the downlink data notification message to any MME (an MME after restart or another MME, where in the network triggered service request procedure (Para 25).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Patent No. US 11122422 B2 with the method of Shi et al. Pub. No. US 20160360441 A1 so as to correctly page the user equipment thus reducing unnecessary consumption of network resources (See Shi Para 10). 
	Further, analyzing and comparing  independent claims 2-5 of the pending application with claims 5 of Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 6-10 of the pending application with claims 1-3 of Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1 it was found that they recite the same limitation with wording changes
	Note the issued claims of Patent No. US 11122422 B2 in view of Shi et al. Pub. No. US 20160360441 A1 are similar in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 11122422 B2.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 6 and 11 applicant is claiming “execute a paging procedure with a power saving feature”. It is not clear what applicant mean by power saving feature. The claim does not define what this feature is or how it need to be implemented. Does this feature require modification in the mobile terminal or to modify the mobile management device. The claim is vague and indefinite and very difficult for one having ordinary skill in the art to understand the invention.
As per claim 1, 6 and 11  applicant is claiming in preamble “a gateway device that operates as a Serving Gateway (SGW) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) and to manage a terminal”. It is clear from the language of the claim that a gateway device that operates as a serving gateway. However it is not clear what applicant mean when it says mobile management device which is operable to be a MME. Does it mean that mobility management device is MME or does applicant mean to say mobility management device is operable by a MME. The language is vague and difficult for one having ordinary skill in the art to understand the invention.
Dependent claims does not overcome the deficiency of the independent claims as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. Pub. No. US 20130188555 A1 in view of 3GPP TSG CT4 Meeting #70bis C4-152046 Anaheim, USA; 16th – 20th November 2015 was C4-151725.
	Regarding Claim 1, Olsson teaches a method of controlling a gateway device (Fig. 1) that operates as a Serving Gateway (SGW) (Fig. 1 Serving Gateway) and communicates with a mobility management device () which is operable to be a Mobility Management Entity (MME) (Fig. 1 MME) and to manage a terminal (Fig. 1 UE) configured to execute a page procedure with a power saving feature (Para 86, MME transmit a page i.e., configured to execute a page procedure with power saving feature), the method comprising:
	buffering, by the SGW (Para 63, SGW buffers the downlink packet to the UE), downlink data (Para 63, downlink packet) for duration until a next occasion after a restart of the MME (Para 67,  receiving a DL packet, in step 511, it is investigated whether a predetermined time limit has expired since an echo request was transmitted from the SGW and successfully responded by the MME i.e., restart of the MME); and
	transmitting, by the SGW , a Downlink Data Notification message including an identifier of the terminal to the MME, if there is downlink data buffered for the terminal when detecting the MME restart (Para 67, the SGW judges that the MME may be only temporarily unavailable because an echo response could still be outstanding but not transmitted, and the above mentioned information, such as DDN 036 where Fig. 7 036 disclose that DL data notification for UE_3 including IMSI i.e., identifier of the terminal to MME_1, is transmitted to the registered MME).
	Olsson only disclose that predetermined time limit and does not disclose further extended duration until the next occasion.
	However, in the same field of endeavor,  3GPP teaches that the MME may support and apply this procedure to a UE using extending idle mode DRX for MT-SMS service i.e., extended duration until the next occasion after the restart of the MME(Page 4 6th line from bottom). Further, 3GPP suggest that upon receipt of a Downlink Data Notification message including the IMSI, the MME or S4-SGSN shall respond to the SGW with a Downlink Data Notification Acknowledge message and should page and force the UE to re-attach to the network i.e., after a restart of the MME, transmitting a DDN message including an identifier of the terminal to the MME (Sec 25.2.3 Para 1).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Olsson with the method of 3GPP so as to restore service for the UE which is not possible without using extended idle mode DRX after an MME or SGSN failure (See 3GPP correspondence if not approved Page 2).
	Regarding Claim 2, Olsson teaches wherein the identifier of the terminal is an International Mobile Subscriber Identity (IMSI) (Para 82).
	Regarding Claim 3, Olsson teaches wherein the terminal is a User Equipment (UE) (Fig. 1 and 7 UE).
	Regarding Claim 4, Olsson teaches further comprising: pacing, by the SGW, the transmitting the Downlink Data Notification message to the MME (Para 67).	
	Regarding Claim 5, Olsson teaches does wherein the pacing is configured to transmit the Downlink Data Notification message to the MME after a period of time from receiving the downlink data (Para 67).
	Regarding Claim 6, it has been rejected for the same reasons as claim 1 and further Olson teaches a gateway device that operates as a Serving Gateway (SGW) (Fig. 1 serving gateway) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) (Fig. 1 MME) and to manage a terminal configured to execute a paging procedure with a power saving feature (Para 86, MME transmit a page i.e., configured to execute a page procedure with power saving feature).
	Regarding Claim 7, it has been rejected for the same reasons as claim 2.
	Regarding Claim 8, it has been rejected for the same reasons as claim 3.
	Regarding Claim 9, it has been rejected for the same reasons as claim 4.
	Regarding Claim 10, it has been rejected for the same reasons as claim.
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further Olson teaches a non-transitory computer readable medium storing a program for causing a computer to, the computer being as a Serving Gateway (SGW) (Fig. 1 serving gateway) and communicating with a mobility management device which is operable to be a Mobility Management Entity (MME) (Fig. 1 MME) and to manage a terminal (Fig. 1 UE) configured to execute a paging procedure with a power saving feature (Para 86, MME transmit a page i.e., configured to execute a page procedure with power saving feature). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landais et al. Pub. No. US 20170339611 A1 - SUPPORT OF MOBILE-TERMINATED COMMUNICATION IN AN EVOLVED PACKET SYSTEM
Okabe et al. Pub. No. US 20120202496 A1 - COMMUNICATION METHOD, MOBILE NETWORK SYSTEM AND DEVICE
3GPP TSG-RAN3#93bis R3-162483 10 - 14 October 2016 Sophia Antipolis, France Title Abnormal case for eDRX configuration
3GPP TSG RAN WG2 Meeting #95 R2-164998 Gothenburg, Sweden, 22 – 26 August 2016 Title Remaining issues in eDRX PH and PTW calculations


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647